Citation Nr: 0321379	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  99-22 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for otitis of the right 
ear.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1981 to October 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 1998 and March 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Wichita, Kansas (RO) which denied the benefits 
sought on appeal.

In a February 2001 Board decision, the issues of service 
connection for sinusitis, otitis of the right ear, and 
hepatitis C were remanded for additional development.  The 
development was accomplished to the extent possible.  The 
case has now been returned to the Board for adjudication.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her claims, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  During service, the veteran was diagnosed with an upper 
respiratory infection, sinusitis, serous otitis of the right 
ear, and Fitz-Hugh-Curtis syndrome.

3.  Following service, the veteran was diagnosed with 
hepatitis C.

4.  There is no medical evidence of sinusitis, which is 
causally or etiologically related to the veteran's active 
service.

5.  There is no medical evidence of otitis of the right ear, 
which is causally or etiologically related to the veteran's 
active service.

6.  The medical evidence does not establish that the 
veteran's hepatitis C is causally or etiologically related to 
the veteran's active service


CONCLUSIONS OF LAW

1.  Sinusitis was neither incurred nor aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1103, 
1110, 1131, 1153, 5103A, 5107(b), 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.300, 3.303, 3.304, 3.306 (2002).

2.  Otitis of the right ear was neither incurred nor 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1103, 1110, 1131, 1153, 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.304, 
3.306 (2002).

3.  Hepatitis C was neither incurred nor aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1103, 
1110, 1131, 1153, 5103A, 5107(b), 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.300, 3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
sinusitis, otitis of the right ear, and hepatitis C. 

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

First, VA has a duty under the VCAA to notify the veteran and 
her representative of any information and evidence needed to 
substantiate and complete her claim.  The rating decision, 
the statement of the case, and supplemental statement of the 
case issued in connection with the veteran's appeal, as well 
as additional correspondence to the veteran, have notified 
her of the evidence considered, the pertinent laws and 
regulations, and the reason that her claims were denied.  The 
RO indicated that it would review the information of record 
and determine what additional information is needed to 
process the veteran's claims.  The RO also informed the 
veteran of what the evidence must show in order to grant 
service connection, as well as provided a detailed 
explanation of why the requested benefits were not granted.  
In addition, the rating decision, statement of the case, and 
supplemental statement of the case included the criteria for 
granting service connection, as well as other regulations 
pertaining to her claims.  In addition, an August 2002 letter 
to the veteran, from the RO, and the April 2003 supplemental 
statement of the case notified the veteran of the provisions 
of the VCAA, the kind of information needed from her, and 
what she could do to help her claims, as well as the VA's 
responsibilities in obtaining evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).  
Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded several VA examinations.  The veteran and her 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.   

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

With regard to a claim based on aggravation, a veteran is 
considered to be in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, 
or disorders noted at the time of his or her entrance into 
service, or where clear and unmistakable evidence (obvious or 
manifest) demonstrates that an injury or disease existed 
prior thereto.  See 38 U.S.C.A. § 1111.  The presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that an injury or disability existed prior to service. 

Pre-existing injuries or diseases are considered to have been 
aggravated by active service where there is an increase in 
disability during service.  See 38 C.F.R. § 3.306(a).  In 
deciding an aggravation claim, after having determined the 
presence of a pre-existing condition, the Board must first 
determine whether there has been any measurable worsening of 
the disability during service, and whether this worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the 
pre-existing condition during service are not sufficient to 
be considered aggravation unless the underlying condition, as 
opposed to mere symptoms, has worsened.  See Crowe v. Brown, 
7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).

The pertinent medical evidence of record consists of the 
veteran's service medical records, VA medical records, and VA 
examination reports.

A December 1980 Report of Medical History indicates that the 
veteran reported having experienced ear, nose, or throat 
trouble and sinusitis.  Further clarification by a physician 
stated that the veteran had sinusitis with weather changes.  
The contemporaneous Report of Medical Examination states that 
clinical evaluation of the veteran's sinuses, interior and 
exterior ear canals, and eardrums was normal, as was the 
veteran's endocrine system and genitourinary system.

An undated service medical record indicates that the veteran 
complained of a cough and excessive mucous.  The assessment 
was upper respiratory infection.

A November 1982 service medical record states that the 
veteran was treated for post-nasal drainage and diagnosed 
with sinusitis.

A December 1983 Report of Medical History indicates that the 
veteran reported experiencing sinusitis.  A clarification by 
a physician stated that the veteran's sinusitis was seasonal, 
usually in the fall, and was not considered incapacitating.  
The provider also noted that episodes of sinusitis only 
lasted 2 to 3 days; that the veteran had reported that she 
had sinusitis since childhood; that the veteran's sinusitis 
responded well to Drixoral; and that there were no sequelae.  
The contemporaneous Report of Medical Examination indicates 
that clinical evaluation of the veteran's sinuses, interior 
and exterior ear canals, and eardrums were normal, as was her 
endocrine system and genitourinary system.  An August 1984 
Report of Medical Examination also noted a normal clinical 
evaluation.

An October 1984 service medical record indicates that the 
veteran complained of a cough and nasal congestion.  Her 
frontal sinus was tender and she had pharyngeal irritation.  
The assessment was viral syndrome.  

In August 1987, the veteran's tympanic membrane was 
congested, but there was no active drainage.  The diagnosis 
was otitis media.

Service medical records dated June 1990 indicate that the 
veteran underwent a total abdominal hysterectomy, bilateral 
salpingo-oophorectomy, and appendectomy due endometriosis, 
bilateral adnexal adhesions, and dense adhesions of the liver 
capsula, anterior abdominal wall, and dome of the diaphragm 
due to a prior history of pelvic inflammatory disease with 
Fitz-Hugh-Curtis syndrome.  Preoperative diagnoses also 
included severe dysmenorrheal, dyspareunia, and pelvic pain.  
The postoperative diagnoses were mild endometriosis, pelvic 
adhesive disease, and Fitz-Hugh-Curtis syndrome.

In July 1990, service medical records show complaints of 
chest congestion and cough.  The veteran reported a history 
of asthma as a child.  Examination showed that the veteran's 
nose, throat, and tympanic membranes were normal, and that 
her lungs were clear.  The assessment was mild reactive 
airways exacerbation secondary to an upper respiratory 
infection.

An August 1990 service medical record showed complaints of 
left ear pain and sinus drainage.  Another August 1990 
service medical record indicates that the veteran reported a 
history of recurrent ear pain for the past 3 years, usually 
with a change in the weather from hot to cool.  Examination 
of the veteran showed that her tympanic membranes were 
intact, with normal color.  Her pharynx was normal.  Nasal 
tissues were pale with good airflow bilaterally.  The 
impression was that there was a normal clinical examination 
and that seasonal allergies were suspected.

In December 1990, the veteran complained of right ear pain 
for a week.  The veteran denied prior ear problems, hearing 
problems, and left ear pain.  She reported congested sinuses, 
but denied a sore throat, cough, and fever.  Examination 
showed a dull right tympanic membrane, a clear nose, and a 
normal throat.  The assessment was serous otitis of the right 
ear.

In May 1991, the veteran complained of ear pain, headache, 
and painful sinus pressure over her maxillary sinuses, as 
well as a sore throat.  She denied having a fever.  
Examination showed normal tympanic membranes, a congested 
nose, a reddened throat, and tender sinuses.  The assessment 
was sinusitis.

October 1991 service medical records showed that the veteran 
complained of shortness of breath, weakness, and hoarseness.  
She also complained of some ear pain.  Examination of the 
veteran's tympanic membranes and throat was normal and her 
chest was clear.  She had increased mucous, a productive 
cough, and shortness of breath.  The assessment was resolving 
bronchitis/sinusitis and laryngitis. 

A June 1992 Report of Medical History shows that the veteran 
reported experiencing ear, nose, or throat trouble and 
sinusitis, but that she was otherwise in good health.   The 
examining provider noted that the veteran had an ear 
infection in 1991, with full recovery; sinusitis episodes 
about three times per year, for 5 to 7 days; and Fitz-Hugh-
Curtis syndrome in 1990, treated with a hysterectomy and with 
full recovery.  The contemporaneous Report of Medical 
Examination indicates that clinical evaluation of her 
sinuses, ear canals and eardrums, genitourinary system, and 
endocrine system were normal.

July 1992 service medical records show that the veteran 
complained that she had upper respiratory congestion with 
facial tenderness and nasal secretion, as well as hoarseness.  
Upon examination, her tonsils were absent, her pharynx was 
within normal limits, and tenderness over the left maxillary 
sinus.  Her lungs were clear and there was no adenopathy.  
The assessment was sinusitis/laryngitis.

A September 1993 VA medical record indicates that the veteran 
complained of a left earache.  Examination showed that the 
veteran's ear was pink, without exudate or tenderness; that 
her throat was pink; and that the turbinates of her nose were 
swollen.  The assessment was left otitis media/status-post 
eustachian tube obstruction and upper respiratory infection.

A February 1996 VA medical record states that the veteran had 
an acute upper respiratory tract infection.

A December 1996 VA medical record indicates that the veteran 
had laryngitis and cough, which her husband reported occurred 
annually.

An October 1997 "Outpatient Consultation", by T. A. Moore, 
M.D., associated with the veteran's VA medical records, 
states that the veteran was "discovered to be infected with 
hepatitis B and C."  The hepatitis B core antibody was 
positive, as were hepatitis C antibodies.  The veteran denied 
having been exposed except for a June 1990 blood transfusion 
as part of her total abdominal hysterectomy.  She also denied 
drug abuse, tattoos, and all other exposures, except 
unprotected sex.  She also denied easy bruising or bleeding, 
abdominal swelling or pain, jaundice, leg edema, nausea, and 
diarrhea.  The examiner noted that the veteran reported that 
her father and sister had liver cancer.  Physical examination 
showed that the veteran had a normal liver span, but that 
there was a slightly palpable spleen tip on deep inspiration 
and evidence of dullness to percussion at Traube's space.  
There was no evidence of fluid wave of ascites or tenderness.  
The impression was chronic hepatitis C and B infection.  The 
provider noted that the veteran's hepatitis B may have been 
acquired congenitally and that the veteran's history suggests 
that she may have acquired the hepatitis C from the blood 
transfusion in 1990.

An October 1997 letter from Dr. Moore states that she was 
evaluated for a hepatitis infection and that he concluded 
that she had infectious hepatitis due to the hepatitis C 
virus.  Dr. Moore indicated that the veteran had a hepatitis 
B core antibody in her blood, but that neither a hepatitis B 
surface antibody or hepatitis B surface antigen were present, 
which was suggestive of a "smoldering hepatitis B 
infection."  

A November 1997 statement from the office of Dr. Moore states 
that the veteran was being treated for chronic hepatitis C 
with antibiotic infusion therapy.  The letter notes that a 
liver function test and liver biopsy were performed and 
positive for hepatitis C.  A November 1997 pathology report 
states that a liver needle biopsy showed a slight portal 
chronic inflammation consistent with viral hepatitis C, Grade 
I, Stage I.

March 1998 VA medical records indicate that the veteran was 
diagnosed with hepatitis C and that she was taking Interferon 
with a good drop in her viral load and that an ultrasound of 
the liver was normal.  A history of a hysterectomy was noted.  
Her liver biopsy was noted as being without scars.  
Examination showed that her liver was not enlarged, but that 
the veteran had right upper quadrant and epigastric 
tenderness.  

VA medical records dated May 1998 state that the veteran 
reported being diagnosed with hepatitis C in October 1997, 
and that she believed it was due to a blood transfusion.  The 
assessment was hepatitis C with good response to Interferon.

The veteran was first afforded a VA examination in connection 
with her claims in August 1998.  According to the report, the 
veteran reported that she discovered her hepatitis B when she 
got sick with a virus, and that blood studies were done at 
the time and that her liver enzymes were elevated at that 
time.  She also reported that she received a hysterectomy in 
1990 and that blood transfusions were done.  The veteran 
stated that a liver biopsy showed a Grade I, Stage I 
hepatitis, without cirrhotic changes, and that she received 
Interferon injections since November 1997.  She complained of 
shortness of breath, hair loss, diarrhea, weakness, 
dizziness, nausea, and poor concentration since starting on 
the Interferon.  Physical examination was negative for 
ascites, hematesmesis, or melena.  She reported liver 
tenderness since her liver biopsy.  There was generalized 
muscle weakness and negative fundi of the eyes, without 
nystagmus.  Range of motion was positive and there was no 
evidence of cerebral ataxia.  The diagnosis was chronic 
hepatitis B and C infection, currently on interferon 
injections.  The examiner noted that a letter brought by the 
veteran stated that she had family history of liver cancer, 
and that the veteran's hepatitis B may have been congenital, 
and that the veteran's history, as reported by her, suggests 
that she may have acquired her hepatitis C through a blood 
transfusion due to her hysterectomy.

A September 1999 letter from a VA medical provider states 
that he reviewed the veteran's medical records as to the 
issue of whether the veteran's hepatitis C was related to the 
pelvic disorder and surgery during her service.  He noted 
that the veteran's hepatitis C was discovered in October 
1997, as was the hepatitis B core antibody, following a 
negative HIV test; that the veteran had recurring pelvic 
symptoms, which were evaluated and treated with an 
"incomplete response" during her service"; that the 
veteran underwent a "mini-laparotomy" in February 1990, 
which found adhesions of the liver surface, bilateral tubal 
adhesions, and endometriosis of the left ovary, but that did 
not require the administration of blood products; that the 
veteran underwent a total abdominal hysterectomy with 
bilateral salpingo-oopherectomy and appendectomy in June 
1990, with blood loss, but without transfusion.  The provider 
noted that hepatitis C is usually acquired from exposure to 
infected blood and that sexual transmission is usually rare.  
He also noted that Fitz-Hugh-Curtis syndrome was an 
incidental diagnosis on the surgeon's report, and that this 
syndrome was "long recognized as 'perihepatic' adhesions on 
the liver surface secondary to pelvic inflammatory 
infections", but that "excessive speculation" is required 
with regard to the onset of the veteran's liver adhesions and 
whether the veteran's initial symptoms of hepatitis C were 
possibly misinterpreted as Fitz-Hugh-Curtis syndrome.  He 
concluded that the veteran's medical records were negative 
for evidence of exposure to blood products or other potential 
risks for hepatitis C and that there was "no reasonable 
basis to relate the onset of [the veteran's] hepatitis C to 
an exposure risk or medical/surgical treatment during her 
active service."

The veteran was afforded a VA examination in September 2002.  
The report indicates that the veteran reported that she began 
having nasal, sinus, and ear problems, with occasional 
hoarseness while in service, and that she now gets 
pharyngitis every summer.  She also complained of nasal 
airway stuffiness, nasal discharge, postnasal drip, and 
swallowing problems whenever there is a temperature change, 
as well as complained of sore throats, headaches, earaches, 
dry mouth, and fatigue.  A previous medical history of a 
hysterectomy, pelvic inflammatory disease, depression, and 
temporomandibular joint disease (TMJ) was noted.  She also 
reported a family history of colon, gallbladder, and liver 
cancer.  She related that she had a 25 to 30-pack year 
history of smoking and still smoked a half-pack of cigarettes 
per day.  The examining provider noted that he reviewed her 
service medical records, and highlighted some of the records.  
He also noted that the veteran no longer experienced 
shortness of breath, and that there was some evidence to 
suggest that the veteran's problems continued after her 
discharge from service, usually 3 to 4 viral upper 
respiratory tract infections per year.  He also stated that 
the veteran's symptoms were not "classical of allergic 
rhinitis but [were classic symptoms] of vasomotor rhinitis."  
He further noted that the veteran's 3 to 4 upper respiratory 
tract infections per year were normal for the general 
population.  The examiner also indicated that the veteran 
complained of intermittent sharp jabbing ear pains and 
occasional tinnitus.  She denied discharge from and itchiness 
of the ears, as well as denied vertigo, gait, and balance 
problems.

Physical examination of the nose, sinuses, larynx, and 
pharynx was performed.  There was no evidence of significant 
nasal airway obstruction, and the veteran's inferior nasal 
turbinates were normal in color and moderately enlarged.  Her 
superior and middle turbinates were normal, as was the middle 
meatus.  There were no polyps, masses, or secretions, nor was 
there any evidence of inflammation.  Her nasopharynx was 
normal.  There was a very minor, mild superior deviation of 
the nasal septum, to the left side, and the oropharynx and 
oral cavity were normal.  The posterior third of the 
veteran's tongue, entire endolarynx, piriform sinuses, and 
posterior wall of the hypopharynx were normal.  There was no 
mucosa or submucosal lesions, edema, redness, or masses.  
Vocal cord function was normal, as were the veteran's 
thyroid, salivary glands, and TMJs.

Physical examination of the veteran's ears showed that the 
veteran's auricle, ear canals, tympanic membranes, and the 
middle ear were normal.  The mastoids were not tender.  There 
was no lymphadenopathy or discoloration of the mastoids.  
There is no evidence of active ear disease.  A CT scan of the 
paranasal sinuses was negative for disease.  Audiogram 
testing, including pure-tone thresholds, speech recognition 
testing, and tympanograms were completely normal. 

Diagnoses included ear pain, not related to disease, but 
possible related to mild TMJ, with some history of incidence 
during her service in the military, and intermittent 
sinusitis documented in service, with the underlying problem 
of vasomotor rhinitis.  The examiner concluded that the 
veteran did have some ear infections, sinusitis, laryngitis, 
pharyngitis, and bronchitis during her service, but that the 
incurrence was not any more frequent than the general  
population with exposure to such viruses.

The veteran was afforded another VA examination in October 
2002.  According to the report, the veteran's records were 
reviewed regarding her claim of service connection for 
hepatitis C.  She reported that she was first diagnosed as 
having Grade I, Stage I hepatitis C in August 1997.  She 
denied a history of drug use, needle use, or alcohol abuse, 
but related that she got food poisoning on a base in Italy in 
1985 or 1986, and that she felt she got hepatitis B from that 
incident.  She also related that she had a hysterectomy in 
1990.  Her August 1992 lab results were negative.  The 
examiner noted that the veteran was no longer undergoing 
treatment for hepatitis C, and was just being monitored.  The 
veteran complained of abdominal pains with eating, nausea, 
and problems with how food tasted.  She also complained of 
depression.  Examination was negative for ascites, 
hematemesis, or melena.  Her liver was 7 centimeters and 
tender to percussion.  She had good muscle strength.  
Hepatitic function was normal.  The diagnosis was hepatitis 
C, Grade I, Stage I. 

The veteran was most recently afforded a VA examination in 
March 2003, in connection with her claim of service 
connection for hepatitis C.  According to the examination 
report, the veteran reported that she thought that she 
contracted hepatitis C when she "got sick" after eating 
something in 1989 or via a blood transfusion during her 
hysterectomy.  The veteran complained of right-sided pain, 
fatigue, and gastroesophageal reflux disease.  

The examiner noted that a review of the veteran's medical 
records showed abnormal liver enzymes and viral counts in 
1998, but that the veteran's history was negative for 
stigmata of chronic liver disease due to a severe 
gastrointestinal bleed; ascites; or coma.  There was also no 
history of any extraintestinal manifestations of chronic 
hepatitis C.  The examiner also noted that the veteran was 
treated with Rebetron, and that the veteran's liver enzymes 
were normal and her hepatitis C quantitatives and 
qualitatives were negative since 1999, with the exception of 
one reading, which the examiner opined was "low enough and 
isolated enough to be thought of as probabl[y] 
contaminate[d]."  The examiner further stated that the 
veteran's creatinine level was normal, and there was no 
evidence of leukocytoclastic vasculitis, gryoglobulinemia, or 
porphyria cutanea tarda.   

The examiner concluded that the veteran probably contracted 
hepatitis C, which was treated successfully, although the 
examiner was "unable to say how or where she got her 
hepatitis C."   The examiner further concluded that the 
veteran had normal liver enzymes and undetectable hepatitis 
C, which meant that she was "pretty much cured."  The 
examiner noted that hepatitis B surface antigen testing 
and/or a liver biopsy to determine if there is sequelae such 
as liver scarring could be performed, but that the veteran 
declined.
 
Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for 
sinusitis.  See 38 U.S.C.A. §§ 1110, 1131 (an award of 
service connection requires that the veteran incur a disease 
or disability during service.).   The medical evidence of 
record clearly indicates that the veteran does not have a 
current, diagnosed sinus disorder which is related to 
service, and "[i]n the absence of proof of a present 
disability there can be no valid claim."  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1998).  The Board 
acknowledges that the veteran reported a history of sinusitis 
prior to and during her service, and that the veteran was 
treated for sinusitis during her service.  Nonetheless, the 
Board notes that the veteran's medical records do not show 
that the Board finds that the symptomatology the veteran 
experienced during her service did not increase in severity.   
In this regard, the Board notes that service medical records 
indicate that the veteran related experiencing seasonal 
sinusitis of short duration since childhood, and that the 
episodes of sinusitis were without sequelae.  Further, the VA 
examiner, in September 2002, indicated that the veteran's 
incidence of upper respiratory symptoms did not exceed the 
amount that was considered normal for the general population.  
See Crowe; Hunt, supra (a temporary episode of the veteran's 
pre-existing disorder, where the underlying disorder did not 
permanently worsen in severity, is not considered 
aggravation).  The September 2002 VA examiner also concluded 
that there was no evidence of a current sinus disorder or 
upper respiratory symptomatology.  As such, there is no 
current disability upon which to base an award of service 
connection.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").  Accordingly, the Board finds that 
the veteran is not entitled to service connection for 
sinusitis.

In addition, the Board finds that the veteran is not entitled 
to a finding of service connection for otitis of the right 
ear.  While the Board acknowledges that the veteran reported 
experiencing ear trouble while in the service, and that 
service medical records show treatment for otitis media in 
1987 and serous otitis of the right ear in 1990, as well as 
instances of ear pain associated with her treatment for upper 
respiratory symptoms, the Board notes that the veteran's 
service medical records indicated that these were acute, 
sporadic episodes of otitis, which were fully resolved with 
treatment.  See 38 C.F.R. § 3.303(b) (isolated findings are 
insufficient to establish chronicity).  Moreover, the 
veteran's separation examination was negative for evidence of 
any ear defects or disorders and her post-service VA medical 
records are entirely negative for treatment for a right ear 
disorder following the veteran's service.  Similarly, the 
September 2002 VA examiner found that the veteran's ear 
complaints, and related diagnoses during service, were of the 
same rate of incurrence of the general population, and that 
an examination of the veteran's ears was normal.  Thus, the 
medical evidence of record clearly indicates that the veteran 
does not have a current, diagnosed right ear disorder which 
is related to service.  See Brammer at 225 ("Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").   

Additionally, the medical evidence of record does not 
establish service connection for hepatitis C, as the medical 
evidence of record clearly indicates that the veteran's 
hepatitis C was first manifest following service.  The 
veteran's service medical records are negative for 
complaints, diagnosis, or treatment of hepatitis C.  The 
veteran's service medical records also showed normal clinical 
examinations.  Further, the medical evidence clearly 
indicates that the veteran was not diagnosed with hepatitis C 
until approximately 1998, nearly 6 years after her discharge 
from service.  See Savage, supra (requiring medical evidence 
of chronicity and continuity of symptomatology).  The Board 
acknowledges the opinions of Dr. Moore and the August 1998 VA 
examiner, which stated that the veteran's hepatitis C was 
likely the result of the veteran's 1990 hysterectomy, based 
on the veteran's report of a blood transfusion at that time, 
but points out that Dr. Moore and the August 1998 VA examiner 
based their diagnoses on the veteran's history of treatment, 
and not on the veteran's actual treatment records from 1990.  
See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the 
presumption of credibility is not found to "arise" or apply 
to a statement of a physician based upon an inaccurate 
factual premise or history as related by the veteran).  The 
September 1999 VA medical provider clearly found that the 
veteran's hepatitis C was unrelated to the veteran's 1990 
hysterectomy.  In this regard, the Board notes that the VA 
provider reviewed the veteran's service medical records 
pertaining to her hysterectomy prior to concluding that the 
veteran did not receive any blood products during her 
hysterectomy and was not otherwise exposed to other potential 
risks for hepatitis C during her service.  The Board also 
acknowledges the VA provider's statement that the veteran's 
hepatitis C may have been mistaken for Fitz-Hugh-Curtis 
syndrome, but that this would require "excessive 
speculation." However, there is no objective medical 
evidence of record indicating that her hepatitis C 
symptomatology was mistakenly diagnosed as Fitz-Hugh-Curtis 
syndrome.  As such, the Board finds that the September 1999 
opinion by the VA medical provider, which was based on review 
of the entire evidentiary record, consideration of the 
veteran's assertions and history, and examination of the 
veteran to be persuasive.  More significantly, the Board 
observes that the March 2003 VA examiner found that the 
veteran was "cured" of her hepatitis C, as it was now 
undetectable.  See Brammer, supra.  Accordingly, the Board 
finds that the veteran is not entitled to service connection 
for hepatitis C.

In short, the veteran has not provided any evidence, other 
than her statements, demonstrating that her sinusitis, otitis 
of the right ear, or hepatitis C were incurred during her 
service, nor has she provided any evidence otherwise linking 
her current disorders to her active service.  As a causal 
link between the veteran's sinusitis, otitis of the right 
ear, and hepatitis C and her service has not been 
established, and because the veteran is a layperson without 
medical training or expertise, her contentions do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions or 
evidence of causation, as it requires medical knowledge).  
Accordingly, without competent medical evidence of a causal 
link between the veteran's aforementioned disorders and the 
veteran's active service, the Board finds that there is 
simply no probative medical evidence of record to support the 
veteran's contentions. 

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claims of service 
connection for sinusitis, otitis of the right ear, and 
hepatitis C.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claims that would give rise to a reasonable doubt 
in favor of the veteran, the provisions of 38 U.S.C.A. 
§ 5107(b), as amended, are not applicable, and the appeal is 
denied.




ORDER

Service connection for sinusitis is denied.

Service connection for otitis of the right ear is denied.

Service connection for hepatitis C is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

